DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of KR 10-2018-0131683 as required by 37 CFR 1.55.

Claim Interpretation
The parts by weight of claim 1 convert to weight percent as follows:
About 37 wt% to about 59 wt% polycarbonate;
About 1.9 wt% to about 11 wt% of a rubber modified aromatic vinyl copolymer resin;
About 0.18 wt% to about 1.7 wt% of a maleic anhydride-grafted rubber polymer;
About 22 wt% to about 45 wt% glass fibers;
About 4 wt% to about 16 wt% barium sulfate;
About 1.9 wt% to about 11 wt% phosphorus flame retardant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2017/216678). 
Regarding claims 1 and 4:  Guo et al. teach a thermoplastic resin composition comprising:
from about 20 wt% to about 80 wt% of a polycarbonate [Claim 1; Examples];
from about 0.5 wt% to about 30 wt% of an impact modifier, or from greater than 0 wt% to about 20 wt% of an additional polymer [0053-0054; claims 1-2].  The claimed rubber modified aromatic vinyl copolymer can come from the impact modifier in Guo et al. [0034] or the additional polymer [0054; Claim 14];
from about 0.5 to about 10 wt% of a maleic anhydride copolymer [Claim 1] that is MAH-g-EPDM [0099; Examples]; 
from greater than 0 wt% to about 50 wt% of a filler component that includes a combination of fillers [0045].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select barium sulfate and 
from about 0.01 wt% to about 10 wt% of an acid component [0042] that is a phosphorus flame retardant [0041, 0083; Examples].
The ranges taught in Guo et al. overlap the claimed ranges, and the amount of glass fiber and barium sulfate taught in Guo et al. provides an overlapping weight ratio.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 2 and 3:  For claims 2 and 3 the impact modifier of Guo et al. is the aromatic vinyl copolymer resin [0034], and the additional resin acrylonitrile butadiene styrene is the rubber modified aromatic vinyl graft copolymer [0054, 0090; Claim 14]. 
Regarding claim 5:  Guo et al. teach a phosphate [0041, 0083; Examples].
Regarding claims 6:  The amounts taught in Guo et al. provide an overlapping weight ratio.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Guo et al. teach a notched Izod impact strength of at least about 30 J/m [0066] with examples within the claimed range [Examples].  Since the composition is the composition is the same as claimed it will possess the claimed notched Izod impact strength.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  Since the composition is the composition is the same as claimed it will possess the claimed yellow index difference.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the 
Regarding claim 10:  Since the composition is the composition is the same as claimed it will possess the claimed flame retardancy.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  Alternatively, it would have been obvious to optimize the amount of flame retardant added for the desired flame retardancy.
Regarding claims 11-13:  Since the composition is the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 14:  Guo et al. teach a molded article [0074; Examples].


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2017/216678) as applied to claims 1 and 14 above further in view of Kanaya et al. (2016/0160044).
Regarding claim 15:  Guo et al. teach a molded article that is a personal or commercial electronic device.
Guo et al. fail to specify a speaker.
However, Kanaya et al. teach that glass filled polycarbonate compositions are used to make molded articles that are electronic devices that are speakers [0198].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a speaker as taught by Kanaya et al. using the composition of Guo et al. to produce a commercial electronic device.  


Relevant Prior Art
	Kulich et al. (Acrylonitrile-Butadiene-Styrene (ABS) Polymers) teach that ABS polymers are graft copolymers (page 414).


Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
	The Applicant has alleged that Guo does not teach any weight ratio of glass fiber and barium sulfate.  This is not persuasive because Guo teaches an amount of glass fiber, and an amount of barium sulfate.  The ranges to the two components provides a range of weight ratios of glass fibers to barium sulfate.  In the absence of unexpected results it would have been obvious to use any ratio of glass fiber to barium sulfate.  
	The Applicant has alleged that the claimed ratio provides the unexpected results of impact strength, weather resistance, flame retardancy and/or processability/fluidity.  This is not persuasive for the following reasons:
	1)  The claims are not commensurate in scope with the data provided.  The Applicant has only tested a ratio of 3.8:1.
	2)  Comparative Example 4 has an improvement in impact strength when compared to Inventive Example 2.  Comparative Example 4 also has the same, or about the same, weather resistance, flame retardancy, specific gravity and Tanδ.  
	3)  Comparative Example 5, without barium sulfate, has an improvement in impact strength when compared to Inventive Example 2.  Inventive Example 2 has only a slight improvement in Melt-flow index.
	4)  The results are expected.  Walsh et al. (5,441,997) teach that a higher level of barium sulfate leads to a higher melt viscosity in polycarbonate compositions (column 9, lines 21-23).  Wang et al. (Polymers & Polymer Composites; 2008; 16, 4, pages 257-262) teach that it is expected that increasing the amount of barium sulfate in a glass filled polymer composite will reduce the impact strength of the resin (Summary/Abstract).  .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763